                                          Case 3:18-mc-80183-TSH Document 17 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IN RE APPLICATION OF HARVEY SIN                      Case No. 18-mc-80183-TSH
                                         WAI LEE
                                   7
                                                                                              DISCOVERY ORDER
                                   8
                                                                                              Re: Dkt. No. 15
                                   9

                                  10

                                  11

                                  12              The Court has before it a motion to compel, ECF No. 11, and a joint discovery letter brief,
Northern District of California
 United States District Court




                                  13   ECF No. 15, concerning the possible deposition of Jinten Lee. As discussed during today’s

                                  14   telephonic hearing, the Court needs an update on the status of the Hong Kong matter, including a

                                  15   discussion of any outstanding issues there may be to which Ms. Lee’s testimony could be relevant.

                                  16   This update should include exhibits that demonstrate the status of the Hong Kong matter, so the

                                  17   Court can be sure there is a factual basis for counsel’s assertions, as well as legal arguments about

                                  18   whether the contemplated deposition is warranted under section 1782 and the Intel factors.

                                  19   Accordingly, the parties shall submit a supplemental joint discovery letter brief by August 5, 2020

                                  20   discussing those issues. Each side may have eight pages (the exhibits don’t count toward the page

                                  21   limits).

                                  22              As it appears that Respondent’s counsel have not yet entered an appearance, the Court

                                  23   orders Petitioner’s counsel to email this order to them today. The Court directs Respondent’s

                                  24   counsel to file a notice of appearance by tomorrow so that they will receive ECF notifications.

                                  25              IT IS SO ORDERED.

                                  26   Dated: July 8, 2020

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
